DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 11, 12, 14 and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the scope of the claimed invention is indefinite because Applicant defines the curved surface(s) of the flared opening(s) relative to the line to be extracted, which is not a part of the claimed apparatus.
Claim 11 recites the limitation "the one or more sensors" on lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
12 recites the limitation "the one or more nozzles" in on line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the pressurised fluid source" in on lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation “the umbilical cable” on line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the lifting cable" on line 5.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-7, 10, 12, 13 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Little (US Patent No. 2,875,585 A) in view of Norman (US Patent No. 4,087,981 A).

a channel (24) configured to receive a buried line to be extracted, the channel comprising a first flared opening (42) at a front end of the de-trenching apparatus and a second flared opening (42) at the rear end of the de-trenching apparatus, the first and second flared openings each having a curved surface (i.e., the end surface) configured to support the line during extraction.
	Regarding claim 1, Little ‘585 fails to teach material removal means.  Norman ‘981, as best illustrated in Fig. 2, shows an apparatus comprising material removal means for removing material (18 and/or 78) ahead of the apparatus to limit obstruction of its movement (col. 5, lines 43-47).  It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus of little such that it would have included material removal means, as suggested by Norman.  The motivation for making the motivation would have been to include means for loosening material ahead of the apparatus to limit obstruction to movement of the same.
Regarding claim 3, in the combination of Little and Norman, Norman teaches the material removal means comprising one or more nozzles (74) configured to direct one or more fluid jets towards the material to be removed.  
Regarding claim 4, in the combination of Little and Norman, Norman shows the one or more nozzles oriented such that a reaction force exerted on the by the one or more fluid jets would assist in aligning with and/or propelling the apparatus along a buried line; i.e., the one or more fluid jets are distributed and aligned uniformly around a channel intended to accommodate a line (Fig. 3) and designed to offset one another (col. 5, lines 29-41).  

	Regarding claim 6, in the combination of Little and Norman, Norman discloses a pressurized fluid source (72).
Regarding claim 7, in the combination of Little and Norman, the body of Little is configured to be opened so as to permit a continuous length of the line to be placed into the channel, the body then being closed around the line (via hinge 30; col. 2, lines 45-50).  
Regarding claim 10, in the combination of Little and Norman, Little further teaches an umbilical cable (20) for connecting the de-trenching apparatus to a control vehicle (18).
Regarding claim 12, in the combination of Little and Norman, the umbilical cable (20) of Little is configured to connect one or more nozzles to the pressurised fluid source on the control vehicle (e.g., via piggyback).
Regarding claim 13, in the combination of Little and Norman, Little further teaches attachment means (56) configured to attach the de-trenching apparatus to a lifting cable (20) for supporting the de-trenching apparatus during a de-trenching operation.
Regarding claim 15, the apparatus taught by the combination of Little and Norman is configured to extract a buried cable or pipeline (simply raising the apparatus will cause any buried portion to be extracted).
Regarding claim 16, the combination of Little and Norman teaches a recovery system for extracting a buried line, the system comprising:
de-trenching apparatus according claim 10; and

Regarding claim 17, neither Little nor Norman teaches the control vehicle as a submersible vehicle. However, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted a submersible vehicle for the vehicle (18) of Little, since the examiner takes Official Notice of the use of submersible vehicles as control vehicles is subsea operations.  In this instance, the motivation for making the modification would have been to decrease the length of line required to connect the de-trenching apparatus to the control vehicle.
	Regarding claim 18, in the combination of Little and Norman, the control vehicle (18) of Little is a surface vessel configured to receive a buried line extracted by the de-trenching apparatus.

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Little (US Patent No. 2,875,585 A) in view of Norman (US Patent No. 4,087,981 A) as applied to claim 1 above, and further in view of Patriciu (US Patent Application Publication No. 2014/0283420 A1).
Regarding claims 8 and 9, the combination of Little and Norman fails to teach one or more sensors.  Patriciu discloses an apparatus for extracting material from a seabed comprising one or more sensors configured to monitor a status of a buried line and/or the apparatus during a de-trenching operation; wherein the one or more sensors comprise at least one of: an imaging sensor configured to capture an image of the line and/or the apparatus during the de-trenching operation; and/or a tension meter configured to measure a tension in the line during the de-

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA MAYO-PINNOCK whose telephone number is (571)272-6992.  The examiner can normally be reached on Monday through Friday 8:30AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/TARA MAYO-PINNOCK/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        
/tmp/
11 August 2021